EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Don Walker on 17 May 2022.
The application has been amended as follows: 

16. (Currently Amended) A mixer assembly for mixing an injected reductant with an exhaust gas output from a combustion engine, comprising: 
a tubular housing including a reductant inlet, an exhaust gas inlet and an exhaust gas outlet, the tubular housing defining a longitudinal axis along which the exhaust gas flows through the housing, wherein the reductant inlet is positioned on a first side of the tubular housing and oriented to direct injected reductant along an injection axis that extends transversely to the longitudinal axis; 
a first flow guide element extending across the tubular housing to block a portion of the cross-sectional area of the exhaust gas inlet, the first flow guide element including a first aperture extending therethrough as well as a surface facing upstream, the first flow guide element being positioned upstream from the reductant inlet such that exhaust gas flowing through the first aperture is impinged by the injected redundant; 
a second flow guide element being positioned downstream from the first flow guide element and chamber between the first flow guide element and the second flow guide element in which the injected redundant and the exhaust gas mix, the first aperture being positioned on the same side of the tubular housing as the reductant inlet; and
an intermediate wall integrally formed with one of the first flow guide element and the second flow guide element,
wherein the other of the first flow guide element and the second flow guide element is fixed to the intermediate wall.

Allowable Subject Matter
Claims 16-25 are allowed.
The following is an examiner’s statement of reasons for allowance:  Regarding claim 16, the combination including an intermediate wall integrally formed with one of the first flow guide element and the second flow guide element, wherein the other of the first flow guide element and the second flow guide element is fixed to the intermediate wall in the invention as claimed is neither disclosed nor rendered obvious by the prior art.  The closest prior art is Greber (US 2014/0044603 A1) and Ferront et al. (US 2015/0110681 A1).  Greber discloses a second flow guide element [30] positioned downstream from a first flow guide element [28] and fixed to the first flow guide element [28] to define a mixing chamber (paragraphs 0052-0053, 0056, 0059, and Figures 1-3).  However, Greber does not disclose an intermediate wall integrally formed with one of the first flow guide element and the second flow guide element, wherein the other of the first flow guide element and the second flow guide element is fixed to the intermediate wall.  Ferront discloses discloses a second flow guide element [19] positioned downstream from a first flow guide element [17] and fixed to the first flow guide element [17] (via housing [2]) to define a mixing chamber [16], and an intermediate wall [18] (paragraphs 0039, 0041, and Figures 1-3). However, Ferront does not disclose the intermediate wall being integrally formed with one of the first flow guide element and the second flow guide element, wherein the other of the first flow guide element and the second flow guide element is fixed to the intermediate wall.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286. The examiner can normally be reached Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AUDREY B. WALTER/Primary Examiner, Art Unit 3746